COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                  NO. 2-08-322-CV


IN RE GERALD ANTHONY WRIGHT                                          RELATOR

                                       ------------

                               ORIGINAL PROCEEDING

                                       ------------

                           MEMORANDUM OPINION 1

                                       ------------

         We have considered relator’s August 11, 2008 letter, which the court

construes as relator’s motion to dismiss the petition for writ of mandamus. It

is the court’s opinion that the motion should be granted; therefore, we dismiss

this original proceeding.




                                                 PER CURIAM




PANEL: WALKER, LIVINGSTON, and DAUPHINOT, JJ.

DELIVERED: August 21, 2008




   1
       … See T EX. R. A PP. P. 47.4.